711 N.W.2d 359 (2006)
474 Mich. 1092
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Wayne Roy HONSINGER, Defendant-Appellant.
Docket No. 129695, COA No. 250932.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the August 23, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*360 MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).